Case: 14-12546    Date Filed: 08/07/2015   Page: 1 of 2


                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT

                         ________________________

                               No. 14-12546
                           Non-Argument Calendar
                         ________________________

                    D. C. Docket No. 3:14-cv-00379-BJD,
                       Bkcy No. 3:13-bk-03686-PMG


BANK OF AMERICA, N.A.,

                                                              Plaintiff-Appellant,

                                    versus

ERIC M. BEURSKEN,
MELODY L. BEURSKEN,

                                                          Defendants-Appellees.

                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (August 7, 2015)

Before WILSON, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:

     Bank of America, N.A., appeals from the district court’s affirmance of an
              Case: 14-12546     Date Filed: 08/07/2015    Page: 2 of 2


order from the bankruptcy court stripping Bank of America’s second-priority

mortgage lien on Eric and Melody Beursken’s residential property in a Chapter 7

bankruptcy proceeding. We held the case in abeyance, pending the Supreme

Court’s decision in Bank of America, N.A. v. Caulkett, 575 U.S. __, 135 S. Ct.

1995 (2015). After that decision issued, Bank of America moved for lift of the

stay and summary reversal. Pursuant to Fed.R.App.P. 27(a)(3)(A) and 26(c), the

Beurskens’ time to respond to that motion has expired. Following the lead of

another panel of this Court that remanded to the district court for further

proceedings, we vacate the district court’s judgment in this case and remand to the

district court for further proceedings. See Bank of Am., N.A. v. Waits, __ F.3d __

(July 16, 2015).

      VACATED AND REMANDED.




                                          2